               Case 21-12374-RAM         Doc 114      Filed 08/13/21     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov

In re:                                                        Chapter 11

AVENTURA HOTEL PROPERTIES, LLC,                               Case No. 21-12374-BKC-RAM
TRIPTYCH MIAMI HOLDINGS, LLC,                                 Case No. 21-12375-BKC-RAM

            Debtors.                                         Jointly Administered Under
____________________________________/                        Case No. 21-12374-BKC-RAM

             NOTICE OF ADDITIONAL APPEARANCE AND REQUEST FOR
              SERVICE OF PAPERS AND ELECTRONIC NOTIFICATION

         PLEASE TAKE NOTICE that Barry P. Gruher, Esq., (along with Jesus M. Suarez, Esq.

and the law firm of Genovese Joblove & Battista, P.A. (the “GJB Law Firm”), hereby enters his

appearance as counsel on behalf of Debtors, Aventura Hotel Properties, LLC (“AHP”) and

Triptych Miami Holdings, LLC (“TMH,” and collectively, the “Debtors”). In accordance with

Bankruptcy Rule 2002 and Local Rule 2002-1 all parties are requested to serve copies of any and

all motions, pleadings, reports and/or documents of any kind filed in these proceedings, whether

filed by the Court, the Debtors, or any other party in interest, upon said counsel.

         In addition, it is respectfully requested that pursuant to Rule 2002(g), the following be

added to the Court’s Mailing Matrix:

                                     Barry P. Gruher, Esq.
                               Genovese Joblove & Battista, P.A.
                               200 East Broward Blvd, Suite 1110
                                   Fort Lauderdale, FL 33301
                                      Tel: (954) 453-8000
                                      Fax: (954) 453-8010
                                 Email: bgruher@gjb-law.com
Dated this 13th day of August, 2021.
             Case 21-12374-RAM         Doc 114     Filed 08/13/21     Page 2 of 2




                                            Respectfully Submitted,

                                            GENOVESE JOBLOVE & BATTISTA, P.A.
                                            Counsel for the Debtor-in-Possession
                                            100 SE 2nd Street, 44th Floor
                                            Miami, FL 33131-2100
                                            Telephone: (305) 349-2300
                                            Facsimile: (305) 349-2310

                                            By:     /s/ Barry P. Gruher
                                                    Barry P. Gruher, Esq.
                                                    Fla. Bar No. 960993
                                                    bgruher@gjb-law.com
                                                    Jesus M. Suarez, Esq.
                                                    Fla. Bar No. 60086
                                                    jsuarez@gjb-law.com

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of

Appearance has been served upon all creditors and parties registered to receive electronic notice

via CM/ECF Notification on this 13th day of August, 2021.

                                            By: /s/ Barry P. Gruher
                                                   Barry P. Gruher, Esq.




                                               2
